 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   E-mail: nick@wadjalawgroup.com
     Attorney for Plaintiff
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10
      MEGAN N. JACKSON,                            Case No. 2:19-cv-02623-JAM-DMC
11
                        Plaintiff,                 ORDER ON PLAINTIFF’S NOTICE OF
12                                                 VOLUNTARY DISMISSAL WITH
             v.                                    PREJUDICE
13

14    CHECK INTO CASH OF CALIFORNIA,
      INC.,
15
                        Defendant.
16

17                          ORDER ON DISMISSAL WITH PREJUDICE
18

19          Plaintiff, Megan N. Jackson (“Plaintiff”), by and through her attorneys, Sulaiman Law

20   Group, Ltd. having filed with this Court her Notice of Voluntary Dismissal with prejudice and the

21   Court having reviewed same, now finds that this matter should be dismissed.
22          IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby
23
     dismissed, with prejudice.
24

25   Dated: 2/14/2020
26                                               /s/ John A. Mendez_______
27                                               Judge, U.S. District Court

28
                                                     1
